Citation Nr: 1522971	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 759A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus, to include as secondary to the medications taken for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for service-connected coronary artery disease with status post angioplasty greater than 30 percent from October 14, 1992, and greater than 60 percent from March 12, 2013.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  The Veteran had service in the Republic of Vietnam from March 1969 to January 1970.

These matters come before the Board of Veterans' Appeals (the Board) from September 2011 and February 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran has filed a timely Notice of Disagreement (NOD) with respect to his claims of service connection for shortness of breath and abdominal aortic aneurysm.  The RO acknowledged receipt of the NOD and informed the Veteran that if the appeal could not be granted, a Statement of the Case would issue.  See April 2015 correspondence.  As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon is not applicable at this time.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for December 2014.  However, in November 2014, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (e) (2014).

In January 2015, the Veteran revoked his former power of attorney and currently is not represented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that there are outstanding records that must be obtained before a decision may be rendered.  Specifically, the Veteran's completed VA Form 21-8940, received in November 2012, indicated he received Social Security and unemployment benefits.  This statement does not specifically indicate whether the Veteran is in receipt of Supplemental Security Income benefits or disability compensation benefits, or both.  If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim could be relevant in adjudicating these claims.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate and obtain such records from SSA.

Regarding the Veteran's increased initial rating claim for coronary artery disease, the record contains a gap of medical evidence from the Veteran's November 1992 VA examination and the earliest private treatment records dated in December 2008 and subsequent VA examination in August 2011.  Because the medical evidence for this period is, at present, nonexistent, the Board cannot simply review and rely on the record in support of a decision on the merits of the Veteran's appeal at this time.  Therefore, the Board believes that a retrospective medical opinion is required in this case.  Indeed, in Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period.  So it is in this case.  The Board further notes that during the pendency of the period on appeal, the rating criteria for arteriosclerotic heart disease was revised.  Accordingly, the examiner is requested to evaluate the Veteran's disability in light of the old and new rating criteria.  

With respect to the Veteran's claim for Barrett's esophagus, he was afforded a VA examination in November 2011.  The examiner opined that neither the Veteran's PTSD nor its treatment (Celexa) were "related, causative, or worsen" his reflux disorder.  The examiner's rationale was that reflux disorder was a valvular disorder and unrelated to PTSD or its treatment.  The Board finds this opinion inadequate as it is conclusory.  Therefore, a remand is in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran clarify whether he is in receipt of Social Security Administration (SSA) disability benefits.  If he is in receipt of SSA disability benefits, obtain all relevant records.

2.  Take appropriate steps to contact the Veteran in order to request that he provide the name and address of any VA or non-VA facility/provider who has treated him for his coronary artery disease with status post angioplasty since October 1992.

3.  Obtain all outstanding VA treatment and evaluation records.  All records received should be associated with the claims file.

4.  Next, forward the Veteran's claims file and a copy of this REMAND to an appropriate VA examiner for a retrospective medical opinion addressing the severity of the Veteran's coronary artery disease since October 1992.  If the examiner determines that the Veteran must be contacted for interview, or reexamined for the purposes of this inquiry, such additional development should be performed.

The examiner is asked to evaluate the Veteran's condition in terms of the criteria in effect prior to January 12, 1998, and the criteria in effect after that date.  

Under the former 38 C.F.R. § 4.104, Diagnostic Code 7005, which rates arteriosclerotic heart disease, a 100 percent rating is warranted during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc., or after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  A 60 percent rating is warranted following a typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, and more than light manual labor is not feasible.  These criteria are applicable for the entire period of time since October 1992.  

Under the revised criteria of Diagnostic Code 7005, a 100 percent rating is warranted when there is documented coronary artery disease resulting in chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when left ventricular dysfunction is present with an ejection fraction of 30 to 50 percent.  These criteria are only applicable for the period of time covered by this claim that is after January 12, 1998.

5.  Thereafter, return the claims file, to include a copy of this remand, to the November 2011 VA examiner, or an appropriate substitute, for an addendum opinion.  If the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Barrett's esophagus was caused by his service-connected PTSD (including medication taken for the PTSD).

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Barrett's esophagus is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD (including medication taken for the PTSD).

If the examiner determines that the Veteran's Barrett's esophagus is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the Barrett's esophagus prior to the onset of aggravation.  If some of the increase in severity of the Barrett's esophagus is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Barrett's esophagus is related to his active military service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then the AOJ should readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


